89 F.3d 845
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Lee DYMITS, Plaintiff-Appellant,v.STATE STREET BANK AND TRUST COMPANY, Defendant-Appellee.
No. 95-17101.
United States Court of Appeals, Ninth Circuit.
Submitted April 22, 1996.*Decided April 29, 1996.

Before:  HALL, THOMPSON and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Lee Dymits appeals pro se the district court's dismissal pursuant to Fed.R.Civ.P. 12(b)(1) of his diversity action against State Street Bank and Trust Company.   The district judge concluded that the complaint did not meet the $50,000 amount-in-controversy requirement for diversity jurisdiction set forth in 28 U.S.C. § 1332.


3
We review de novo, Seven Resorts, Inc. v. Cantlen, 57 F.3d 771, 772 (9th Cir.1995), and affirm for the reasons stated by the district judge in his August 8, 1995 order of dismissal.1


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Having reviewed the record, we conclude that the district judge did not abuse his discretion by denying Dymits' August 22, 1995 motion for reconsideration and for leave to amend the complaint.  See United States v. County of San Diego, 53 F.3d 965, 969 n. 6 (9th Cir.), cert. denied, 116 S.Ct. 183 (1995);  Barber v. Hawaii, 42 F.3d 1185, 1197-98 (9th Cir.1994)